DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 of US Application No. 16/517,745, filed on 22 July 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 22 July 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al. (US 2019/0265710 A1, “Kaneko”).

	Regarding claims 1 and 8, Kaneko discloses a vehicle control device and teaches:
an input circuit configured to receive information indicating the respective statuses of the plural autonomous vehicles from the plural autonomous vehicles via a network (a remote operation request is transmitted from vehicle M to remote operation management facility 300 – see at least Fig.  1 and ¶ [0043]; general control device 310 receives information from vehicle M – see at least ¶ [0072]); and
an output circuit configured to output an allocation signal when it is necessary to change an autonomous traveling mode of one of the plural autonomous vehicles to a remote operation mode, the allocation signal indicating that one of stand-by remote drivers among the plural remote drivers is allocated to the one of the plural autonomous vehicles (general control device 310 selects a remote operator matching information from vehicle M with reference to a remote operator list 312 – see at least ¶ [0073]).

Regarding claims 2 and 9, Kaneko further teaches:
wherein the management device is connected to plural remote operation devices (general control device 310 communicates with remote operation devices 320 – see at least Fig. 4 and ¶ [0072]), and
the output circuit is configured to output the allocation signal to one of the plural remote operation devices which is used by the one of the stand-by remote drivers who is allocated to the one of the plural autonomous vehicles (general control device 310 selects a remote operator matching information from vehicle M with reference to a remote operator list 312 and causes the selected remote operator to execute a remote operation – see at least ¶ [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Moore et al. (US 2018/0245937 A1, “Moore”).

Regarding claims 3 and 10, Kaneko fails to teach but Moore teaches:
wherein the allocation signal indicates that one of the plural [ ] drivers who is standing by for a longest time among the plural [ ] drivers is allocated [ ] (driver can be selected based on factors such as amount of time the driver has been waiting – see at least ¶ [0018]; drivers can be ranked based on the factor and the highest ranking driver may be selected – see at least ¶ [0020]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the vehicle control device of Kaneko to use other known criteria, such as a criteria that for selecting a driver who is standing by for a longest time, as taught by Moore, to provide the predictable result of selecting drivers based on the desired criteria (Kaneko at ¶ [0073]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Pederson et al. (US 2019/0278298 A1, “Pederson”).

Regarding claims 4 and 11, Kaneko discloses allocating a driver to a vehicle based on driver criteria, such as experience and skill (¶ [0073]). Kaneko does not teach allocating the driver based on shortest cumulative time spent. Pederson discloses a control station, e.g., a fleet manager, that can allocate responsibility to vehicle control stations in order to balance a work load between the control stations (¶ [0035]). To balance the workload, a vehicle may be reassigned from an over-tasked control station to an under-tasked control station (¶ [0174]). In this manner, the system more efficiently distributes workloads among operators tasked with managing vehicles (¶ [0179]). While Pederson does not teach reassigning vehicles based on shortest cumulative time spent for remote operation of the vehicle control station, a person of ordinary skill in the art would recognize that the amount of time spent for remote operation in a day by any particular control station is an indicia of workload. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the vehicle control device of Kaneko to use other known driver criteria, such as a criteria based on cumulative time spent remotely operating a vehicle in a day, to provide the predictable result of selecting drivers in a manner that balances workloads among drivers (Pederson at ¶ [0035]).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Fairfield et al. (US 9,465,388 B1, “Fairfield”).

Regarding claims 5 and 12, Kaneko fails to teach but Fairfield discloses remote assistance for autonomous vehicles in low confidence situations and teaches:
wherein the output circuit outputs the allocation signal when the input circuit receives a signal indicating that the one of the plural autonomous vehicles is unable to continue the autonomous traveling mode and stops (a request for assistance from a remote operator may be sent when confidence level in the autonomous mode is below a threshold – see at least Fig. 3; confidence level may drop based on set amount of time vehicle is stuck and 13:65 to 14:21).

.

Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Tudosie (US 2019/0018406 A1).

Regarding claims 6 and 13, Kaneko fails to teach but Tudosie discloses remote driver assistance and teaches:
wherein the one of the plural autonomous vehicles is a taxi or a bus (motor vehicle 105 may be a bus or taxi – see at least ¶ [0024]), and 
wherein the output circuit outputs the allocation signal when the input circuit receives a signal indicating a passenger boarding status or a passenger alighting status from the taxi or the bus (a person on the vehicle may request to releinquish control of motor vehicle 105 to be operated at a remote site 110 – see at least Fig. 2 and ¶ [0036]-[0040]; i.e., request from a person on board the vehicle is a signal indicating passenger status as on board).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the vehicle control device of Kaneko to provide the vehicle as a taxi or a bus, as taught by Tudosie, to ensure driving or operating safety of the vehicle (Tudosie at ¶ [0002]).

It would have been further obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the vehicle control device of Kaneko to output the allocation signal based on a signal indicating passenger status, as taught by Tudosie, to provide remote driver assistance at the discretion of the passenger (Tudosie at ¶ [0036]-[0040]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Tudosie and Fairfield.

Regarding claims 7 and 14, Kaneko fails to teach but Tudosie discloses remote driver assistance and teaches:
wherein the output circuit outputs the allocation signal at a timing of a predetermined period of time before a time at which a [traffic situation] is predicted to occur on the one of the plural autonomous vehicles (takeover request can be sent to remote site if the autonomous control system detects that it cannot safely cope with a forthcoming traffic situation – see at least ¶ [0014]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the vehicle control device of Kaneko to output the allocation signal, as taught by Tudosie, to ensure driving or operating safety of the vehicle (Tudosie at ¶ [0002])

	Tudosie fails to teach the traffic situation being a cause of stop. However, stopping is a known traffic situation. Fairfield, for example, discloses stopping for an object detected in the roadway (see 13:65 to 14:21).

It would have been further obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the combined vehicle control device of Kaneko and Tudosie to output the allocation signal in anticipation of a known traffic situation, such as stopping behind an object blocking the road as taught by Fairfield, to ensure driving or operating safety of the vehicle (Tudosie at ¶ [0002])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668